250 S.W.3d 10 (2008)
STATE of Missouri, Respondent,
v.
Dearl W. JACKSON, Appellant.
No. WD 67517.
Missouri Court of Appeals, Western District.
April 15, 2008.
Craig Allan Johnston, Columbia, MO, for Appellant.
Shaun J. Mackelprang, Jefferson City, MO, for Respondent.
Before HOWARD, C.J., and HARDWICK and WELSH, JJ.

Order
PER CURIAM.
Dearl Jackson appeals his conviction for first degree murder. He alleges that the trial court abused its discretion in ordering him to turn over to the State his Motion to Review Evidence of Third Party Misconduct because it was work product and in not allowing the introduction of evidence regarding a Computerized Voice Stress Analysis (CVSA), a type of polygraph, taken by a witness. The judgment of the trial court is affirmed. The court did not abuse its discretion in requiring that Jackson turn over to the State his Motion to Review Evidence of Third Party Misconduct or excluding the evidence regarding McKenzie's CVSAs.
Rule 30.25(b).